DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has noted several contingent limitations, such as limitations involving the conditions "based on.” 
Examiner also notes that contingent limitations are not required by the broadest reasonable interpretation of the claim because the claimed invention may be practiced without the condition happening. See MPEP 2111.04.	 
Response to Arguments
Applicant's arguments filed on 09/15/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited references fail to teach, disclose or suggest all limitations of claim 8.  In particular, Applicant asserts that the cited references fail to disclose “wherein the available flag information for the temporal motion information candidate is obtained from a bitstream, wherein based on a slice type for the current block being a predictive slice (P-slice) and a current picture being used as a reference picture, a value of the available flag information for the temporal motion information candidate is signaled as 0.”
In response, the Examiner respectfully disagrees. Zang discloses wherein the available flag information for the temporal motion information candidate is obtained from a bitstream. Zang discloses in [0088] – that the slice_temporal_mvp_enable_flag is present in the slice header to indicate whether TMVP is enabled for the current slice and in the [0165] that NAL units of the bitstream may include coded slice NAL units).
With respect to the limitation “wherein based on a slice type for the current block being a predictive slice (P-slice) and a current picture being used as a reference picture, a value of the available flag information for the temporal motion information candidate is signaled as 0,” Examiner submits that this is a conditional limitation because the temporal motion information candidate is signaled a value of 0 based on the condition of a slice type for the current block being a predictive slice (P-slice) and a current picture being used as a reference picture. Therefore, the performance recited by the step need not be carried out in order for the claimed method to be performed.
Additionally, the Examiner respectfully disagrees with the assertion that the cited references fail to disclose.
Applicant argues that claims 8 recites similar subject matter, and thus is patentable at least for the reasons as discussed with respect to claim 1 and that claims 3-7 and 10-14 are patentable at least by virtue of their dependency from respective claims 1 and 8. For the reasons discussed above, this is not persuasive.
For the above reasons, it is believed that the rejections should be sustained.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, claim 6 recites the limitation phrase “the image decoding method of claim 1, further comprising determining whether the current picture is a P-slice, and wherein in the step of determining whether the temporal motion information candidate is available, based on the current picture being used as a reference picture and the current picture being the P-slice, the available flag information for the temporal motion information candidate is not explicitly signaled and inferred to be 0.” However, claim 1 recites “wherein the available flag information for the temporal motion information candidate is obtained from a bitstream wherein based on a slice type for the current block being a predictive slice (P-slice) and a current picture being used as a reference picture, a value of the available flag information for the temporal motion information candidate is signaled as 0.” 
This is unclear in reference to what steps the method would take if the conditions of a slice type for the current block being a predictive slice (P-slice) and a current picture being used as a reference picture are meet. 
	Regarding claims 13, claims 13 is rejected under 35 U.S.C. 112(b) because claim 13 and its parent claim 8 recite limitations similar to the limitations, in question, discussed above.



	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zang et al. (US 20140355666 A1), hereinafter referred to as Zang.
Regarding claim 1, Zang discloses image decoding method performed by a decoding apparatus, comprising:
determining whether a temporal motion information candidate is available for a current block (See [0086]- [0088] - slice_temporal_mvp_enable_flag indicates whether temporal motion vector predictor (TMVP) is enabled for the current slice);
deriving motion information for the current block based on whether the temporal motion information candidate is available (See [0086] – [0088] - video decoder may determine, based at least in part on a motion vector indicated by the selected candidate and the MVD, the motion vector of the current PU);
generating prediction samples for the current block based on the motion information (See [0086] – [0088] - recovered motion vector or motion vectors of the current PU to generate predictive blocks for the current PU); and
generating reconstructed samples based on the prediction samples (See [0171] and [0172] - reconstruction unit 158 may add samples of the transform blocks to corresponding samples of the predictive blocks to reconstruct the coding blocks),
wherein whether the temporal motion information candidate is available is determined based on available flag information for the temporal motion information candidate representing whether the temporal motion information candidate is available for an inter prediction (See [0088] - In an inter predicted slice, based on the TMVP is enabled for the whole coded video sequence, video encoder 20 may signal slice_temporal_mvp_enable_flag in the slice header to indicate whether TMVP is enabled for the current slice) and
wherein the available flag information for the temporal motion information candidate is obtained from a bitstream (See [0088] - slice_temporal_mvp_enable_flag in the slice header to indicate whether TMVP is enabled for the current slice and [0165] - NAL units of the bitstream may include coded slice NAL units), 
wherein based on a slice type for the current block being a predictive slice (P-slice) and a current picture being used as a reference picture, a value of the available flag information for the temporal motion information candidate is signaled as 0 (Examiner submits that this is a conditional limitation because the temporal motion information candidate is signaled a value of 0 based on the condition of a slice type for the current block being a predictive slice (P-slice) and a current picture being used as a reference picture) .
Regarding claim 8, claim 8 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.
Examiner submits that it is known in the art that video compression involves a complementary pair of systems, a compressor (encoder) and a decompressor (decoder). The encoder converts the source data into a compressed form occupying a reduced number of bits, prior to transmission or storage, and the decoder converts the compressed form back into a representation of the original video data by performing the reverse function to the encoder
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zang, in view of Bross et al. (“High efficiency video coding (HEVC) text specification draft 8,” Document of Joint Collaborative Team on Video Coding, JCTVC-J1003, 10th Meeting: Stockholm, SE, 11–20 July 2012), hereinafter referred to as Bross 
Regarding claim 3, Zang and Bross disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Zang does not explicitly disclose the image decoding method of claim 2, wherein based on the value of the available flag information for the temporal motion information candidate being equal to 0, the temporal motion information candidate is unavailable for an inter prediction for the current block, and wherein the motion information for the current block is derived based on other motion information candidate except the temporal motion information candidate.
However, Bross from the same or similar endeavor of video coding discloses the image decoding method of claim 2, wherein based on the value of the available flag information for the temporal motion information candidate being equal to 0, the temporal motion information candidate is unavailable for an inter prediction for the current block, and wherein the motion information for the current block is derived based on other motion information candidate except the temporal motion information candidate (See Section 7.3.5.1 and 7.4.5.1 - If slice_temporal_mvp_enable_flag is equal to 0, the temporal motion vector predictors shall not be used in decoding of the current picture).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Zang to add the teachings of Bross as above, in order to use the slice_temporal_mvp_enable_flag for P and B slices to indicate whether temporal motion vector predictor is used. It will stop error propagation if this flag is 0 and will help for error resilience purpose. 
Regarding claim 4, Zang and Bross disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Zang does not explicitly disclose the image decoding method of claim 1, wherein in the step of determining whether the temporal motion information candidate is available,
based on a current picture including the current block being used as a reference picture, the available flag information for the temporal motion information candidate is not explicitly signaled.
However, Bross from the same or similar endeavor of video coding discloses the image decoding method of claim 1, wherein in the step of determining whether the temporal motion information candidate is available,
based on a current picture including the current block being used as a reference picture, the available flag information for the temporal motion information candidate is not explicitly signaled (See Section 7.3.5.1 and 7.4.5.1 - slice_temporal_mvp_enable_flag is not coded for I slice, therefore, slice_temporal_mvp_enable_flag shall be inferred to be equal to 0 for I slice).
The motivation for combining Zang and Bross has been discussed in connection with claim 3, above.
 Regarding claim 5, Zang and Bross disclose all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim.
Zang does not explicitly disclose the image decoding method of claim 4, wherein in the step of determining whether the temporal motion information candidate is available,
based on based on the available flag information for the temporal motion information candidate being not explicitly signaled, the value of the available flag information for the temporal motion information candidate is inferred to be 0.
However, Bross from the same or similar endeavor of video coding discloses the image decoding method of claim 4, wherein in the step of determining whether the temporal motion information candidate is available, based on based on the available flag information for the temporal motion information candidate being not explicitly signaled, the value of the available flag information for the temporal motion information candidate is inferred to be 0.
 (See Section 7.3.5.1 and 7.4.5.1 When not present, the value of slice_temporal_mvp_enable_flag shall be inferred to be equal to 0).
The motivation for combining Zang and Bross has been discussed in connection with claim 3, above.
 Regarding claim 6, Zang and Bross disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Zang does not explicitly disclose the image decoding method of claim 1, further comprising determining whether the current picture is a P-slice, and wherein in the step of determining whether the temporal motion information candidate is available, based on the current picture being used as a reference picture and the current picture b the P-slice, the available flag information for the temporal motion information candidate is not explicitly signaled and inferred to be 0.
However, Bross from the same or similar endeavor of video coding discloses the image decoding method of claim 4, further comprising determining whether the current picture is a P-slice (See Section 7.3.5.1 and 7.4.5.1 – table 7.7, slice_type = 1). 
Examiner notes that the limitation “based on the available flag information for the temporal motion information candidate is not explicitly signaled, the value of the available flag information for the temporal motion information candidate is inferred to be 0” is a contingent limitation.
The motivation for combining Zang and Bross has been discussed in connection with claim 3, above.
 Regarding claim 7, Zang and Bross disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Zang does not explicitly disclose the image decoding method of claim 1, wherein based on a current picture including the current block being used as the reference picture, the available flag information for the temporal motion information candidate represents that the temporal motion information candidate is unavailable for an inter prediction for the current picture.
However, Bross from the same or similar endeavor of video coding discloses  the image decoding method of claim 1, wherein based on a current picture including the current block being used as the reference picture, the available flag information for the temporal motion information candidate represents that the temporal motion information candidate is unavailable for an inter prediction for the current picture, (See Section 7.3.5.1 and 7.4.5.1 - slice_temporal_mvp_enable_flag is not coded for I slice, therefore, slice_temporal_mvp_enable_flag shall be inferred to be equal to 0 for I slice)
Furthermore, Zang discloses wherein the step of deriving the motion information for the current block includes: deriving a spatial motion information candidate based on spatial neighboring blocks for the current block; and
deriving the motion information for the current block based on the spatial motion information candidate See [0086] – [0088] - candidate in a merge candidate list or an AMVP candidate list that is based on the motion information of a PU that temporally neighbors a current PU) .
The motivation for combining Zang and Bross has been discussed in connection with claim 3, above.
Regarding claim 10-14, claims 10-14 are rejected under the same art and evidentiary limitations as determined for the method of claims 3-7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FABIO S LIMA/Primary Examiner, Art Unit 2486